Citation Nr: 1705478	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-15 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include arthritis, a residual of a motor vehicle accident.

2.  Entitlement to service connection for a left ankle disorder, to include arthritis, a residual of a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  He died in March 2013.  The appellant is his surviving spouse.  She has been substituted for the Veteran to process his claims through to completion.  38 U.S.C.A. § 5121A (West 2014).  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 Department of Veterans Affairs (VA) Regional Office (RO) rating decision which denied the Veteran's claims of entitlement to service connection for back and left ankle disorders.

In November 2011, the Veteran submitted claims of entitlement to increased ratings for right forearm and left knee scars, and claims of entitlement to service connection for strains of the right arm and hand, bilateral hips, bilateral knees, and right ankle.  He also claimed entitlement to special monthly compensation based on a need for aid and attendance.  In June 2012, the Veteran claimed service connection for a left arm strain.  Those claims have not been certified to the Board on appeal, nor have they otherwise been developed for appellate purposes.  Accordingly, these matters are referred to the RO for appropriate consideration.  

In January 2017, the appellant testified at a video conference before the undersigned.  A transcript of that hearing has been associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A back disorder, variously diagnosed as degenerative disc disease, arthritis, and lumbosacral strain, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.

2.  A left ankle disorder, diagnosed primarily as degenerative joint disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.   


CONCLUSIONS OF LAW

1.  A back disorder is not the result of disease or injury incurred in or aggravated by service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

2.  A left ankle disorder is not the result of disease or injury incurred in or aggravated by service, and arthritis of the left ankle may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In July 2009, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the appellant a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the appellant in the development of these claims that could result in prejudice to her.  Accordingly, the Board will proceed to the merits of the appeal.  

During her January 2017 hearing the appellant testified that that the Veteran sustained back and left ankle injuries in a serious car accident in service.  She stated that those injuries caused him to bend over when walking, that he was "crippled," and in a great deal of pain when she married him several months after service.  She stated that he continued to be in pain for the rest of his life, and that he suffered from chronic back and left ankle disabilities.  Therefore, she maintained that service connection for those disabilities was warranted.  After carefully considering the claim in light of the record and the applicable law, however, the Board finds that the preponderance of the evidence is against those claims.  Accordingly, the appeal must be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

The appellant reports that she was not only married to the Veteran since he left service, but also that she worked for many years as a surgical nurse.  Although she is competent to report her observations of the Veteran, there is no indication that she had special knowledge relative to orthopedic disabilities to include the diagnosis of arthritis.  Black (Patrick) v. Brown, 10 Vet. App. 279, 284 (1997).  Accordingly, her testimony was not competent medical evidence as to the etiology of the Veteran's back or left ankle disorder.   

The Veteran's service treatment records were partially burned in a 1973 fire at the National Personnel Records Center.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis of this claim is undertaken with that duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's service entrance examination shows that when he entered active duty, his back and left ankle were normal.  In November 1951, he was involved in a serious automobile accident and was thrown from the vehicle.  He sustained multiple abrasions and contusions to both knees, the right hand, the right forearm, the right shoulder, both hips, and the right ankle.  Although hospitalized for 20 days, there were no injuries identified with respect to either his back or the left ankle.  After his release from the hospital, the Veteran served the remaining year of service without any evidence of chronic, identifiable disabilities involving either the back or left ankle.  In fact, during his November 1952 service separation examination, he responded, "No", when asked if he then had, or had ever had, swollen or painful joints, arthritis, or lameness.  He also denied that he had ever worn a back brace.  It was noted that he had a sprained left ankle which was weak.  Physical evaluation at separation revealed a clinically normal spine, and lower extremities.

Following service, the Veteran was employed as a forester for many years, which his wife noted involved a lot of walking.  Although he reportedly retired in 1992 due to back disability, there were no complaints or clinical findings of a back disability or of a left ankle disability for many years after service.  The initial post-service medical records date from March 1996 to August 1997.  They show treatment primarily for chronic obstructive airway disease and atherosclerotic heart disease.  They are negative for any complaints or clinical findings of a back or left ankle disorder, even by history.  Arthritis of the lumbar spine and left ankle were not reported until noted on X-rays in 2006 and 2009 respectively.  The lack of medical findings of a back or left ankle injury in the 1951 automobile accident, as well as the absence of any diagnosis or treatment of a chronic identifiable back or left ankle disorder for many years after service is probative evidence against the claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)

During a November 2009 VA examination, the relevant diagnoses were chronic lumbar spine strain with L2-L3 and L4-L5 degenerative disc disease and loss of motion; arthritis of the lumbar spine confirmed by X-ray findings, and bilateral ankle sprains with left ankle arthritis.  The examiner opined that the low back and left ankle disorders were not caused by or the result of the Veteran's 1951 automobile accident.  The examiner cited the lack of treatment following service, and found the Veteran's back and left ankle disorders to be associated with the natural aging process.  

Following a March 2010 evaluation by H. S. C., M.D., the relevant diagnoses were lumbar hypertrophic arthritis, and lumbar degenerative disc disease.  Although Dr. C. stated found that the Veteran had injured his back in an 1951 automobile accident and that he had had chronic and progressive back pain since, those statements were based on the Veteran's report rather than a review of the service treatment records, to include the normal clinical findings found at separation.  Moreover, it is well to note that Dr. C. did not address either the impact of the aging process, or the absence of any clinical treatment records for decades following the Veteran's separation from active duty.  Given that a bare transcription of a lay history is not competent medical evidence merely because the transcriber happens to be a medical professional, LeShore v. Brown, 8 Vet. App. 406 (1995), the Board finds the statement of Dr. H.C. to be of de minimus probative value.  

In November 2011, B. I. S., a friend of the Veteran for 40 years, i.e., since 1971, roughly 20 years postservice; stated that during the time he knew the Veteran he had been in pain due to unspecified disorders.  

In April 2012, the Veteran was reexamined by VA.  The relevant diagnoses were left ankle degenerative joint disease and right Achilles spur, both confirmed by imaging.  In a November 2013 addendum, VA nurse practitioner opined that the traumatic nature of the injuries sustained in the motor vehicle accident in service most likely contributed to his current conditions.  The examiner noted that traumatic injuries most often develop into either a chronic condition/strain or a degenerative process such as degenerative joint disease.  The 2013 examiner, however, did not address the significance of the lack of any disability at separation, and the absence of a chronic, identifiable back or left ankle injury or disability for many years after service is probative evidence against such a conclusion.  Maxson.  It bears noting again that the earliest postservice records do not show complaints, findings, or diagnoses pertaining to either a chronic low back or left ankle disorder.  In light of the Veteran's advanced age at the time of the initial diagnoses more than five decades postservice, the Board finds that 2009 VA physician's conclusions warrant greater evidentiary weight.   

Given the lack of a chronic, identifiable back disorder or left ankle disorder in service, the lack of a relevant diagnosis for decades postservice, and the opinion of the 2009 VA examiner, the Board finds that the preponderance of the most probative evidence is against the claims.  The Veteran did not meet the criteria for service connection, and therefore, the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


